Citation Nr: 0601562	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1971, December 1978 to October 1981, and from September 1982 
to September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge during a Video Conference Board hearing.  
A transcript of the hearing is associated with the claim 
files.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

In the course of her January 2005 hearing before the 
undersigned, the veteran testified that she was treated by a 
private physician, Dr. Schmidt, during her first postservice 
year (October 1998 to October 1999) for her "whole back," 
including her "neck."  See page 10 of hearing transcript.  
She added that she had also been treated at the VA clinic in 
College Station, Texas during this same period of time.  
Review of the claim files shows that records associated with 
treatment afforded the veteran from Dr. Schmidt are of 
record; one such record, dated in November 1999, includes 
diagnoses concerning the low back and the neck.  However, no 
records from the VA clinic at College Station, Texas have 
been associated therein.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and such records may have bearing on the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, a remand is necessary to attempt to obtain 
these records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Photocopies of private medical records, submitted to 
the Board (with waiver of RO initial consideration) via 
facsimile the same day as the January 2005 hearing, include 
findings of neck-related treatment and diagnoses during two 
of the veteran's three periods of service.  The Board 
observes that photocopies of these records had already been 
associated with the record.  The medical evidence also shows 
a diagnosis of cervical spine degenerative disc disease as 
early as February 2002.  Arthritis is a presumptive condition 
for purposes of service connection.  38 C.F.R. §§ 3.307, 
3.309(a).  While mindful that the veteran was afforded a VA 
examination in June 2003, at which time cervical strain and 
degenerative joint disease with limitation of motion was 
diagnosed, review of the examination report does not show 
that the examiner rendered an opinion as to whether the 
veteran's current cervical spine disorder was related to one 
(or more) of her periods of service.  Thus, based upon the 
particular facts of this case, a VA examination is necessary 
to determine the veteran's current diagnosis and whether her 
current cervical spine (neck) condition is related to 
service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should request all medical 
records (particularly X-ray reports) 
reflecting treatment afforded the veteran 
for her neck at the VA clinic in College 
Station, Texas from October 1998 to the 
present.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to ascertain the 
nature, extent, and etiology of her 
cervical spine (i.e., neck).  It is 
imperative that the claim files be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner is asked to specifically 
identify all cervical spine disabilities.  
The examiner should provide an opinion as 
to whether it is as least as likely as 
not that the veteran's current cervical 
spine disability, if any, is related to 
any incident documented in the veteran's 
service medical records.  The examiner 
should also state whether the veteran has 
cervical spine arthritis which was 
manifested within one year following her 
periods of service from December 1966 to 
March 1971, December 1978 to October 
1981, and September 1982 to September 
1998.  All opinions given should be based 
on sound medical principles and the facts 
of the case.  Detailed reasons and bases 
for all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

